UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2080


BRIAN L. DAVIS,

                    Plaintiff - Appellant,

             v.

YORK COUNTY BOARD OF SUPERVISORS; J.D. DANNY DIGGS, in his
individual capacity; DEPUTY MCCAY, in his individual capacity; DEPUTY
FRETWELL, in his individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:17-cv-00039-AWA-LRL)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brian L. Davis, Appellant Pro Se. Anne Catherine Lahren, Jeff W. Rosen, PENDER &
COWARD, PC, Virginia Beach, Virginia; Sherry A. Fox, THOMPSON MCMULLAN
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian L. Davis appeals the district court’s order granting Defendants’ motions to

dismiss and for summary judgment on his claims brought pursuant to 42 U.S.C. § 1983

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.   See Davis v. York Cty. Bd. of

Supervisors, No. 4:17-cv-00039-AWA-LRL (E.D. Va. filed Sept. 7, 2017 & entered

Sept. 8, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2